DETAILED ACTION
Applicant's amendments and remarks, filed 6/15/22, are fully acknowledged by the Examiner. Currently, claims1, 4-13, 15-18, 20-27, 29-30, 47-51 are pending with claim 52 canceled, and claims 1, 10, 24, 48, 49 amended. Applicant’s amendment to claim 48 has overcome the previously filed 35 USC 112(b) rejection.  The following is a complete response to the 6/15/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 17-18, 20-22, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2006/0271038) in view of Manzo (US 9,055,961).
Regarding claim 1, Johnson teaches an electrosurgical instrument (10), comprising: a pair of jaw members configured to move between an open position and a closed position (810 and 820 open and close), wherein in the closed position the pair of jaw members is configured to exert a gripping force on material placed between opposing first and second working surfaces of the pair of jaw members (shown in Fig. 4b with tissue gripped between the jaws), the first and second working surfaces each having a longitudinal dimension and a lateral dimension (into and out of the page as the longitudinal dimension, and from left to right as the lateral dimension in Fig. 4); wherein a first jaw member of the pair of jaw members comprises a first electrode defining the first working surface of the pair of jaw members (sealing surface  1412 with electrode 1413); wherein a second jaw member of the pair of jaw members comprises a second electrode and a third electrode (par. [0091] second jaw may have a different configuration such as in Fig. 4a with electrodes 822a,b) disposed at opposite lateral side portions of the second jaw member (822a-b are on opposing lateral sides of the second jaw member), and an insulative material separating the second electrode and the third electrode (813), wherein the second electrode, the third electrode, and the dielectric material define the second working surface of the pair of jaw members (822a-b and 823 define the working surface of the jaw opposite 820); and
wherein a thermal conductivity of a portion of the one or more of the first electrode is greater at a middle of the first working surface than at lateral portions of the first working surface (thermal conductivity of a material with different thicknesses would have different thermal conductivity at those thicknesses, and in the case of Fig. 5, 1412 with 1451 extending thicker in the middle than on either lateral side of the electrode).
Johnson is not explicit regarding the second and third electrodes are separated by a dielectric material. However, Manzo teaches a forceps device insulation made of a high dielectric strength material (col. 9, lines 21-39). It would have been obvious to one of ordinary skill in the art that the insulation of Johnson is dielectric, as a known insulative material for forceps device.
Regarding claim 4, Johnson is not explicit regarding the dielectric material, but teaches insulative material along a length of the second jaw member in a proximal-distal direction (Fig. 2).
Regarding claim 5, Johnson does not teach a dielectric material, but teaches ceramic or plastic used as an insulator (par. [0066]).
Regarding claim 17, Johnson teaches wherein the working surface of the first jaw member comprises a protrusion disposed at a middle portion of the working surface of the first jaw member (Fig. 4H 1451 in the middle of 1405).
Regarding claim 18, Johnson teaches wherein the protrusion is made of a material chosen from at least one of plastic and an elastic material (par. [0066] analogous insulators 113,123 made of plastic as an insulating material).
Regarding claim 20, Johnson teaches the working surface of the second jaw member comprises a convex apex at a middle portion of the working surface of the second jaw member (Fig. 4 with 823).
Regarding claim 21, Johnson teaches wherein the working surface of the second jaw member is laterally angled from the convex apex (angled working surface of 1449 from apex as in Fig. 4H is angled from the apex), such that a distance between the convex apex and the working surface of the first jaw member is smaller than a distance between lateral edges of the second jaw member and opposing lateral surface of the first jaw (Fig. 4H distance between jaws is closer near 1451).
Regarding claim 22, Johnson is silent regarding an interface for coupling the electrosurgical instrument to a teleoperated surgical system.
However, Manzo teaches using a forceps device as part of a teleoperated robotic surgical system (abst.). It would have been obvious to one of ordinary skill in the art to modify Johnson to be able to be used in a teleoperated system, so as to be able to be used in a robotic system.
Regarding claim 51, Johnson is not explicit wherein the second working surface of the second jaw member consists of the dielectric material and the second and third electrodes in Fig. 5.
However, Johnson teaches such working surfaces as in Fig, 4a, 7a-b as potential jaw working surface shapes.
It would have been obvious to one of ordinary skill in the art to modify Johnson with the working surface consisting of the dielectric material and the second and third electrodes. One of ordinary skill in the art, looking at the Johnson disclosure, would mix and match working surfaces according to the desired procedural outcome, including looking to Fig. 4a.
Claims 6-13, 15-16, 23, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Manzo, in further view of Worrell (US 2012/0078247).
Regarding claim 6, Johnson is silent regarding each of the first and second jaw members comprises at least one shell made of an electrically conductive material forming each of the respective first, second and third electrodes.
However, Worrell teaches jaw members with a shell forming each electrode (Fig. 4, shell 42 about 54 forming electrodes).
It would have been obvious to one of ordinary skill in the art to modify Johnson such that the electrodes are an electrically conductive material surrounding a core that is relatively insulating, as in Worrell. This would allow for modulating the temperature of the electrodes with a PTC material to prevent unnecessary heating of the device.
Regarding claim 7, Johnson is not explicit wherein the electrically conductive material is steel. However, Manzo teaches steel as a material for electrodes (col. 17, lines 24-26).
It would have been obvious to one of ordinary skill in the art to use steel as an electrode, as a well known material that is used as a conductive material for electrosurgical instruments.
Regarding claims 8-9, Johnson is not explicit regarding each of the first and second jaw members comprises a core enclosed by the at least one shell, the core being made of an electrically insulating material made of ceramic or plastic.
However, Worrell teaches 54 as electrically insulating material (54 as PTC that raises in impedance with temperature), and further teaches the electrically insulating material as PTC polymer (par. [0040]).
It would have been obvious to one of ordinary skill in the art to modify Johnson such that the electrodes are an electrically conductive material surrounding a core that is relatively insulating, as in Worrell. This would allow for modulating the temperature of the electrodes with a PTC material to prevent unnecessary heating of the device.
Regarding claim 10, Johnson teaches wherein the thermal conductivity is based on a thickness of the at least one shell of each of the first and second jaw members, wherein the thickness varies based on a location relative to the first and second jaw members.
However, Worrell teaches wherein the thickness varies based on a location relative to the first and second jaw members (Fig. 4).
It would have been obvious to one of ordinary skill in the art to vary the thickness of the shell based on the location, to allow for varying conductivity.
Regarding claim 11, Johnson is silent wherein each of the at least one shells are thinner at outer lateral regions of the jaw members and thicker at a middle region of the jaw members disposed between the outer lateral regions.
However, Worrell teaches wherein the thickness varies based on a location relative to the first and second jaw members, with the thickness less at the middle region (Fig. 4).
It would have been obvious to one of ordinary skill in the art to vary the thickness of the shell based on the location, to allow for varying conductivity.
Regarding claim 12, Johnson is silent regarding wherein the second jaw member comprises a shell and a core corresponding to each of the second and third electrodes.
However, Worrell teaches jaw members with a shell forming each electrode (Fig. 4, shell 42 about 54 forming electrodes).
It would have been obvious to one of ordinary skill in the art to modify Johnson such that the electrodes are an electrically conductive material surrounding a core that is relatively insulating, as in Worrell. This would allow for modulating the temperature of the electrodes with a PTC material to prevent unnecessary heating of the device.
Regarding claim 13, Johnson teaches wherein at least one of the second and third electrodes comprises a first sharp corner disposed adjacent to the dielectric material on the working surface of the second jaw member (sharp electrode 1927).
Regarding claim 15, Johnson teaches wherein the first sharp corner is configured to concentrate electrical energy applied to the one of the second and third electrodes (Fig. 5).
Regarding claim 16, Johnson teaches wherein the first electrode comprises a second sharp corner on the working surface of the first jaw member (1933), the second sharp corner disposed on a portion of the working surface of the first jaw member that corresponds to a position of the first sharp corner on the working surface of the second jaw member (1933 corresponds to 1927).
Regarding claim 23, Johnson is not explicit wherein the interface further comprises individual connectors for each of the first, second, and third electrodes, the individual connectors configured to conduct electrical energy.
However, Worrell teaches individual connectors for each electrode (at least Fig. 4, with connectors as shown to connect the electrodes to power source 80).
It would have been obvious to one of ordinary skill in the art to have individual connectors for each electrode, to deliver different polarities of energy depending on the electrode configuration.
Regarding claim 47, Johnson is silent regarding in a cross-section taken transverse to the longitudinal dimension of the first or second jaw member, each of the first and second jaw members comprises at least one conductive shell surrounding an insulative core, forming each of the respective first, second and third electrodes.
However, Worrell teaches jaw members with a shell forming each electrode (Fig. 4, shells 42 about PTC material 54 forming electrodes).
It would have been obvious to one of ordinary skill in the art to modify Johnson such that the electrodes are an electrically conductive material surrounding a core that is relatively insulating, as in Worrell. This would allow for modulating the temperature of the electrodes with a PTC material to prevent unnecessary heating of the device.
However, Manzo teaches a forceps device insulation made of a high dielectric strength material (col. 9, lines 21-39). It would have been obvious to one of ordinary skill in the art that the insulation of Johnson is dielectric, as a known insulative material for forceps device.
Allowable Subject Matter
Claims 24-27, 29-30 allowed.
Claim 24-27, 29-30 are allowed for the reasons in the rejection dated 4/15/22.
Claims 48-50 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 48, Johnson is silent regarding the first conductive shell comprises two thin portions and a thick portion collectively forming the first working surface of the first jaw member and extending continuously across the lateral dimension of the working surface, the thick portion thicker than the thin portion; and the thick portion includes a longitudinal center of the first working surface of the first jaw member. While Worrell teaches a first conductive shell comprises two thin portion (thin portions 50 as in Fig. 4) and a thick portion forming a working surface (thick portion as the edges of the shell on the medial sides of the electrode as in Fig. 4), the working surface does not extend continuously across the lateral dimension of the working surface. Claims 49-50 are dependent on claim 48.
Response to Arguments
Applicant’s arguments, see the remarks, filed 6/15/22, with respect to the rejection(s) of claim(s) 1 and its dependents under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Johnson under a new ground of interpretation with Fig. 4H.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794